Citation Nr: 1703193	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-33 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for headaches and cold sweats. 


REPRESENTATION

Veteran  represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2016. 

The issue of entitlement to service connection for headaches and cold sweats is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the Veteran's service in Korea supports a finding that he was exposed to herbicides as defined by applicable regulations during active service; it is not shown that the Veteran was otherwise exposed to an herbicide agent during service.

2.  The Veteran's Hodgkin's disease is not shown to have onset during service, or to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  The Veteran's diabetes mellitus, type II, is not shown to have onset during service, or to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.. 

CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for Hodgkin's disease, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria to establish entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard May 2010 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Board recognizes that the Veteran was not afforded VA examinations regarding his claims.  However, the Veteran does not argue that his Hodgkin's disease and diabetes mellitus, type II disability were diagnosed during service or within one year following discharge from service, or that the disabilities are related to service other than as due to herbicide exposure.  There is no other evidence to suggest a direct link with military service.  As VA examinations are not reasonably likely to  provide information relevant to the question of actual exposure to herbicides during service, examinations are not needed to make a determination on these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.




II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, regulations provide that a Veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  In VA's Adjudication Procedures Manual (M21-1MR), there is a table of "the units or other military entities that DoD has identified as operating in the Korean DMZ during the qualifying time period."  See M21-1MR, Part IV, Subpart ii, Ch. 2, Section Ch. 1, Section 4-b

Hodgkin's disease and diabetes mellitus are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2016).

The Veteran's service personnel records show that he served in Korea from September 19, 1968 to November 13, 1969 with the Company C, USASTRATCOMM LL Battalion North unit.  In October 2010, VA attempted to verify the Veteran's presence in Korea and requested information from the Defense Personnel Records Information Retrieval System (DPRIS).  In a response that same month, it was found that the Veteran's unit was stationed in Seoul, Korea and was located approximately 26 miles from the DMZ.  It was noted that herbicides were used in Korea between 1968 and 1969 and that the Republic of Korea Armed Forces used chemical herbicides along the southern boundary of the DMZ from April 1968 to July 1969 as part of counter-infiltration operations.  The herbicides were applied using hand sprayers and an M8A2 trailer mounted decontamination apparatus.  Although United States Army Non-Commissioned Officers advised Republic of Korea personnel in the use of herbicide, no United States personnel are known to have been actually involved in their application.  

At the Veteran's September 2016 videoconference hearing, he noted that he did a lot of traveling while serving in Korea.  He stated that he would travel off of the base to go to the countryside and was close to the DMZ.  

The Veteran's contention is that he was exposed to herbicides while in service in Korea, and that he believes that is the cause of his Hodgkin's disease and diabetes mellitus.  The initial determinative issue on appeal, therefore, is whether the Veteran was exposed to herbicides in-service.  While the Veteran's service in Korea falls within the time period stated under 38 C.F.R. § 3.307(a)(6)(iv) (2016), the Veteran's unit is not listed in the M21-1MR as one of "the units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period."  Further, the response from DPRIS indicates that the Veteran's unit was located 26 miles away from the DMZ in Korea.  The evidence of record does not tend to show actual herbicide exposure while the Veteran served in Korea.  As the Veteran did not serve between April 1, 1968 and August 31, 1971 in a unit determined by DoD to have operated in or near the Korean DMZ, he is not entitled to a presumption of in-service herbicide exposure.  

Even if a veteran is not entitled to presumptive service connection for a disease, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

With regard to the claim for service connection for Hodgkin's disease, the Veteran's service treatment records are entirely negative for complaints, treatment or diagnoses regarding the disease.  

A private treatment record dated in March 1990 shows that the Veteran was diagnosed with Hodgkin's disease.  Treatment records since that time and through 2008 from the Abington Hematology Oncology Association and Abington Memorial Hospital show continued treatment for Hodgkin's disease.

A VA treatment record dated in June 2010 shows an assessment of Hodgkin's disease.  

At the Veteran's September 2016 videoconference hearing, he noted that he did a lot of traveling while serving in Korea.  He stated that he would travel off of the base to go to the countryside and was close to the DMZ.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for Hodgkin's disease.  The Veteran is currently diagnosed with Hodgkin's disease.  However, the earliest medical evidence of this condition is dated 1990.  This is approximately 21 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Other than the possibility of exposure to herbicide agents, the Veteran has not identified any injury, disease or event to which his Hodgkin's disease could possibly be related.  Additionally, the record does not reasonably raise any other theory.  The Veteran's Hodgkin's disease has not been related to active service by a competent medical opinion or by evidence of a continuity of symptomatology.  Thus, a VA examination is not warranted and service connection must be denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of Hodgkin's disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this regard, the determining the diagnosis and etiology of the condition requires medical testing and training.  Thus, the Veteran's opinion as to the cause of his current Hodgkin's disease is not competent medical opinion.  

As such, the Board finds that the weight of the evidence does not show that the Veteran's Hodgkin's disease was incurred in service, that the condition was manifested to a compensable degree within one year after discharge, or that symptoms of Hodgkin's disease have been continuous since service, and service connection is not warranted.  

Diabetes Mellitus, type II

Service treatment records are silent for any complaints or treatment for diabetes mellitus, type II.  

A VA treatment record dated in June 2010 shows an assessment of diabetes mellitus.

At the Veteran's September 2016 videoconference hearing, he noted that he did a lot of traveling while serving in Korea.  He stated that he would travel off of the base to go to the countryside and was close to the DMZ.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus.  The Veteran was not treated for diabetes mellitus symptoms during service.  The evidence does not suggest that the Veteran's diabetes mellitus manifested during service or within one year of separation from service.  The earliest medical evidence of a this condition is dated 2010.  This is approximately 41 years after separation from service.  See Maxson, supra.  Other than the possibility of exposure to herbicide agents, the Veteran has not identified any injury, disease or event to which his diabetes mellitus could possibly be related.  Additionally, the record does not reasonably raise any other theory.  The Veteran's diabetes mellitus has not been related to active service by a competent medical opinion or by evidence of a continuity of symptomatology.  Thus, a VA examination is not warranted, and service connection must be denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this regard, the determining the diagnosis and etiology of the condition requires medical testing and training.  Thus, the Veteran's opinion as to the cause of his current diabetes mellitus is not competent medical opinion.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for Hodgkin's disease, to include as due to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claim on appeal.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2016).

Service treatment records include the Veteran's March 1968 Report of Medical History which reflects that the Veteran indicated frequent or severe headaches.  It was noted that he suffered from headaches.  A VA treatment record dated in June 2010 shows an assessment of bifrontal headaches.  At the Veteran's September 2016 videoconference hearing, he noted that his headaches started within a year after service.  He noted that he began getting treatment for his condition almost immediately after service.  He stated that he suffered from headaches three or four times a week.  He also noted that he was being treated by a private doctor, Dr. Klein.  

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  This evidentiary requirement is a low threshold.  Id.  Such evidence exists, and the Board finds that a VA examination and medical opinion are warranted to determine if any current headache disability is related to the Veteran's military service, or pre-existed and was aggravated by his active duty service.

In addition, a review of the Veteran's claims folder does not show that treatment records from Dr. Klein, noted above, have been associated with the claims file.  While on remand, the RO should make an attempt to obtain private treatment records from any facility treating the Veteran's claimed headache disability, to include records from Dr. Klein, after securing any necessary authorization from him.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify for all private (non-VA) health care providers treating him for his claimed headache disability.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records (specifically from Dr. Klein) pertaining to the disability.

All efforts to obtain the identified records must be fully documented in the claims file.

2.  The Veteran must be afforded a VA medical examination to determine the nature and etiology of his claimed headache disability.  The entire electronic claims file must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. 

Following a complete review of the Veteran's claims file, the examiner is asked to provide an opinions as to the following: 

(a) Opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that a headache disability pre-existed service.

(b) If so, opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing headache disability was NOT aggravated (i.e., permanently worsened) during service, or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the headache disability.

(c) If any responses in (1) and (2) above are negative, opine whether it is at least as likely as not (a probability of 50 percent or greater) that the headache disability manifested in service or is etiologically related to service. 

The examiner must provide a complete rationale for all opinions expressed.  The examiner is informed that "clear and unmistakable" evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


